Citation Nr: 0119153	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  96-48 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
March 1947.  He died on June [redacted], 1996.  The appellant 
is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision in 
which the RO denied service connection for the cause of the 
veteran's death.  During the pendency of the appeal, the 
claims folder has been under the jurisdiction of the 
Pittsburgh, Pennsylvania RO and the St. Petersburg, Florida 
RO.  In October 1999 and October 2000, the case was remanded 
by the Board to afford the appellant a hearing before a 
member of the Board at the RO.  The case has now been 
returned to the Board for further appellate consideration.  
The Pittsburgh, Pennsylvania RO presently has jurisdiction 
over this appeal.


REMAND

Appellate review of the claims folder shows that the Board 
sent the appellant a letter in September 1999 requesting that 
she clarify whether she desired a hearing at the RO before a 
member of the Board.  She was informed that she had 30 days 
to respond, and if she did not respond, it would be assumed 
that she still wanted a hearing before the Board.  The notice 
letter to the appellant was returned as undeliverable.  In 
the October 1999 remand, the Board concluded that there was 
some issue raised as to the current address of the appellant.  
Based on other correspondence in the claims folder, the case 
was remanded to allow the RO to ascertain the appellant's 
current correct address in connection with any further 
correspondence.  The notification for a travel board hearing 
was sent to the appellant at an address in Florida, the same 
address at which other mailings had been returned as 
undeliverable.  Thereafter, in the October 2000 remand, the 
Board noted that the RO had not successfully obtained a 
current address for the appellant.  As such, and because 
there had been no actual contact between the appellant and 
the RO, the Board or her representative since she filed her 
claim for the benefits sought on appeal some four years 
earlier, the case was remanded to comply with the previous 
remand and to schedule the appellant for a travel board 
hearing.

It appears from the claims folder that the RO subsequently 
obtained an address for the appellant in Pennsylvania 
pursuant to the October 2000 remand.  The appellant was sent 
a notice of travel board hearing scheduled for May 24, 2001, 
to that address in Pennsylvania.  There is a handwritten note 
written on May 24, 2001, from a member of the Board which 
indicates that the "hearing was canceled due to appellant's 
illness."  There is no indication as to whether the 
appellant's representative had canceled the hearing, 
requested another date for a hearing, or canceled the request 
for hearing entirely.  However, in a statement from the 
representative dated July 10, 2001, the representative 
maintains that the actions requested in the October 2000 
Board remand have not been completed.  Insofar as the October 
2000 remand instructed the RO to afford the appellant a 
travel board hearing, we are unable to state with certainty 
that the appellant no longer desires to have a travel board 
hearing.

The Board recognizes that the appellant has been afforded 
several opportunities to appear for a travel board hearing, 
and has not yet been able to appear for any of them.  Insofar 
as there is an unacknowledged request for a travel board 
hearing, the case must be remanded to the RO.  However, the 
Board cautions that the appellant is not entitled to 
unlimited hearing requests.  In the event that the appellant 
is unable to attend the next scheduled travel board hearing, 
a new date shall not be scheduled absent the filing of a 
motion and a showing of good cause.  See 38 C.F.R. § 20.702 
(d) (2000).  On remand, the RO should notify the appellant 
and her representative of the various options available in 
lieu of an in-person hearing in the event that she is unable 
to attend a travel board hearing.

The case is hereby REMANDED to the RO for the following 
action:

The RO should schedule a hearing for the 
appellant before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  The purpose of this 
REMAND is to afford due process.

No action is required of the appellant until she receives 
further notice from the RO.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


